 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                     Page 1 of 7 PageID 226



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                               NORTHERN DISTRICT OF TEXAS


 Lucas Horton,

                          Plaintiff,                Case No.3:20-cv-01884-B-BH

 v.

 SunPath, Ltd.,

                          Defendant.



                               FIRST AMENDED COMPLAINT

       Lucas Horton (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against SunPath, Ltd. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq.

                                  JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this case under 28 U.S.C. §1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States, confirmed as applying to cases under the TCPA by Mims v. Arrow Financial Services,

LLC, 565 U.S. 368 (2012).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).
 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                    Page 2 of 7 PageID 227



                                                PARTIES

       5.      Plaintiff is a natural person residing in Richardson, Texas 75080.

       6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

       7.      Defendant is a business entity with headquarters, principal place of business or

otherwise valid mailing address located at 50 Braintree Hill Park, Suite 310, Braintree,

Massachusetts 02184, and can be served via its registered agent in Texas at Registered Agent

Solutions, Inc., 1701 Directors Blvd., Suite 300, Austin, Texas 78744.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers

                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has a cellular telephone number.

       11.     Plaintiff has only used this phone number as a cellular telephone.

       12.     Defendant repeatedly called or had calls placed on its behalf to Plaintiff on his

cellular telephone for solicitation purposes.

       13.     When contacting Plaintiff on his cellular telephone, Defendant and/or its agents

used an automatic telephone dialing system and automatic and/or pre-recorded messages.

       14.     Plaintiff knew Defendant and/or its agents were calling his cellular telephone using

an automatic telephone dialing system and automatic and/or pre-recorded messages as he received

calls from Defendant and/or its agent that began with an automated or prerecorded message prior

to a live representative or agent of Defendant coming on the line.

       15.     These calls were not made for “emergency purposes” rather the calls were made

for solicitation purposes.
 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                       Page 3 of 7 PageID 228



          16.    Plaintiff has been on the Do Not Call Registry since 2011.

          17.    Upon the initiation of calls or shortly thereafter, Plaintiff told Defendant and/or its

agent to stop calling.

          18.    Once Defendant was informed that its calls were unwanted and that Plaintiff wanted

Defendant and/or its agent to stop placing calls to his cellular telephone, its continued calls could

have served no lawful purpose.

          19.    Despite Plaintiff’s clear demand to refrain from contacting him, Defendant

persisted in calling or having calls placed to Plaintiff on its behalf.

          20.    These incessant calls were bothersome, disruptive and frustrating for Plaintiff to

endure.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

          21.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

          22.    The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

          23.    Defendant and/or its agent initiated multiple telephone calls to Plaintiff’s cellular

telephone number using an automatic telephone dialing system.

          23.    These calls were not made for “emergency purposes.”

          24.    These calls to Plaintiff’s cellular telephone were made without any prior express

consent.
 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                      Page 4 of 7 PageID 229



        25.      Defendant and/or its agent contacted Plaintiff despite the fact that Plaintiff has been

on the Do Not Call Registry since 2011.

        26.      The acts as described above were done with malicious, intentional, willful, reckless,

wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose of

harassing Plaintiff.

        27.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUN T II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or his telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.      Defendant and/or its agent contacted Plaintiff despite the fact that Plaintiff has been

on the Do Not Call Registry since 2011.

        32.      The acts as described above were done with malicious, intentional, willful, reckless,

wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose of

harassing Plaintiff.
 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                     Page 5 of 7 PageID 230



        33.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        34.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                     COUNT III
                          DEFENDANT VIOLATED § 302.101 OF
                      THE TEXAS BUSINESS & COMMERICAL CODE

        35.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        36.      §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state unless

the seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.

        37.      Defendant violated § 302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

        38.      §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable cost of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.
 Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20                Page 6 of 7 PageID 231



WHEREFORE, Plaintiff, LUCAS HORTON, respectfully prays for a judgment as follows:

             a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A)) and 15 U.S.C.A. § 6104(a) for damages under 16 C.F.R. §

                    310.4(b)(1)(iii)(B);

             b.     Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

             c.     Additional statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

             d.     Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

             e.     Additional treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

             f.     All reasonable attorneys’ fees, witness fees, court costs and other litigation

                    costs incurred by Plaintiff pursuant to 15 U.S.C. § 1693k(a)(3) and Tex. Fin.

                    Code § 392.403(b);

             g.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

             h.     Any other relief this Honorable Court deems appropriate.




                                  Demand for Jury Trial

      Please take notice that Plaintiff, LUCAS HORTON, demands a jury trial in this case.
Case 3:20-cv-01884-B-BH Document 20 Filed 08/13/20    Page 7 of 7 PageID 232



                                     Respectfully submitted,

Dated: 08/13/2020                    By: s/ Amy L. B. Ginsburg
                                     Amy L. B.Ginsburg, Esq.
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Phone: 267-468-7660
                                     Facsimile: 877-788-2864
                                     Email: teamkimmel@creditlaw.com
